           Case 1:21-cv-04823-JGK Document 22 Filed 08/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            8/26/2021
 Namel Norris,

                                     Plaintiff,
                                                             1:21-cv-04823 (JGK) (SDA)
                         -against-
                                                             ORDER
 Farciert Inc. et al.,

                                     Defendants.


STEWART D. AARON, United States Magistrate Judge:

         A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Monday,

October 4, 2021 at 2:00 p.m. The settlement shall proceed by telephone unless the parties advise

the Court that they have access to and prefer proceeding by alternative remote means, such as

by video. The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

         Now that a settlement conference has been scheduled, the telephone conference

scheduled for September 3, 2021 is hereby canceled.

SO ORDERED.

Dated:          New York, New York
                August 26, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
